                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        BOBBIE LOREE TALBERT,                              Case No. 18-cv-05218-SI
                                   8                     Plaintiff,
                                                                                               ORDER GRANTING PLAINTIFF’S
                                   9               v.                                          MOTION FOR SUMMARY
                                                                                               JUDGMENT AND DENYING
                                  10        COMMISSIONER OF SOCIAL                             DEFENDANT’S MOTION FOR
                                            SECURITY,                                          SUMMARY JUDGMENT
                                  11
                                                         Defendant.                            Re: Dkt. Nos. 10, 12
                                  12
Northern District of California
 United States District Court




                                  13
                                               The parties have filed cross-motions for summary judgment in this Social Security appeal.
                                  14
                                       Dkt. Nos. 10, 12. Having considered the parties’ papers and the administrative record, the Court
                                  15
                                       GRANTS plaintiff’s motion for summary judgment and DENIES defendant’s motion for summary
                                  16
                                       judgment. The matter is REMANDED for an immediate award of benefits.
                                  17

                                  18
                                                                                  BACKGROUND
                                  19
                                       I.      Administrative Proceedings
                                  20
                                               On March 24, 2015, plaintiff Bobbie Loree Talbert filed a protective application1 for Social
                                  21
                                       Security Disability Insurance Benefits (“SSDI”) under Title II of the Social Security Act.
                                  22
                                       Administrative Record (“AR”) at 22, 89 (Dkt. No. 9). She alleged a disability onset date of May 3,
                                  23

                                  24
                                               1
                                  25              A protective filing date marks the time when a disability applicant makes a written
                                       statement of his or her intent to file for SSDI benefits. SSDI is available to people who have worked
                                  26   for employers who paid taxes to Social Security. The date SSDI eligibility ends is the “date last
                                       insured.” If an applicant establishes a protective filing date before the “date last insured,” the
                                  27   applicant will still be eligible for SSDI even if the application is completed after the date last insured.
                                       See 20 C.F.R. § 404.630; see generally 2A Jean E. Maess, Social Security: Law and Practice § 30.24
                                  28   et seq. (“Protective Filings”) (June 2019).
                                   1   2013. Id. at 22. Her application was denied originally and upon reconsideration. Id. at 89, 105.

                                   2   On January 27, 2017, Administrative Law Judge (“ALJ”) David LaBarre held a hearing regarding

                                   3   plaintiff’s application and heard testimony from plaintiff as well as vocational expert Jose Chaparro.

                                   4   Id. at 22, 38-74. Plaintiff was represented by counsel at the hearing before the ALJ.2 No medical

                                   5   expert testified. The ALJ denied plaintiff’s claims in a decision dated June 9, 2017. Id. at 19-31.

                                   6          The Appeals Council denied review of plaintiff’s claims on June 29, 2018, rendering ALJ

                                   7   LaBarre’s denial the final decision of the Commissioner. See id. at 1-3. On August 24, 2018,

                                   8   plaintiff filed this action for judicial review pursuant to 42 U.S.C. § 405(g). Dkt No. 1. The parties

                                   9   have filed cross-motions for summary judgment, and plaintiff filed a reply although the

                                  10   Commissioner did not.

                                  11

                                  12   II.    Medical and Personal History
Northern District of California
 United States District Court




                                  13          Plaintiff was born on September 9, 1971, and she was forty-one years old on the alleged

                                  14   disability onset date of May 3, 2013. AR at 29. Plaintiff has at least a high school education. Id.

                                  15   Plaintiff’s date last insured was December 31, 2018. Id. at 22. Her past employment experience

                                  16   included working as an administrative assistant, a payroll clerk, accounting clerk, and a data entry

                                  17   clerk. Id. at 29, 69-70.

                                  18          Plaintiff applied for disability benefits on the bases of moderate to severe depression,

                                  19   anxiety, and bipolar disorder. Id. at 75, 217. Plaintiff alleged that she had been disabled as of May

                                  20   3, 2013, which is the last date she engaged in substantial gainful activity. Id. at 24, 75.3

                                  21

                                  22

                                  23

                                  24          2
                                                  Plaintiff has different counsel representing her in this appeal. Although the ALJ’s decision
                                  25   states that plaintiff was represented by a non-attorney representative (Mario Davila) at the hearing,
                                       the hearing transcript states that plaintiff was represented by “James Pea, Attorney for Claimant.”
                                  26   Id. at 38.

                                  27
                                              3
                                                 At the hearing before the ALJ, plaintiff testified that at her last job she was “taken off
                                       work” by her doctor due to stress and anxiety, and that her employer fired her while she was on
                                  28   leave. Id. at 50-53.

                                                                                          2
                                                 A.     Mental Health Evidence
                                   1
                                                        1.      Dr. Krompier – Plaintiff’s Treating Psychiatrist
                                   2
                                                 Due to her severe anxiety and depression, plaintiff’s primary care physician referred her to
                                   3
                                       a psychiatrist, Dr. Andrew Krompier. Id. at 221, 774. Plaintiff began seeing Dr. Krompier in
                                   4
                                       February 2014, and she saw him approximately every 3-6 weeks for treatment. Id. at 221,4 531,
                                   5
                                       774-775, 782-790 (treatment notes dated November 4, 2015, December 15, 2015, February 26,
                                   6
                                       2016, March 4, 2016, April 8, 2016, May 6, 2016, June 13, 2016, July 18, 2016, August 23, 2016,
                                   7
                                       October 10, 2016, November 28, 2016). In a narrative report dated December 7, 2016, Dr. Krompier
                                   8
                                       stated:
                                   9
                                                 Patient was told by primary care MD to see a psychiatrist after Zoloft was tried and
                                  10             patient felt worse. She was then switched to Celexa.
                                  11             As previously submitted to Soc. Security 5/13/15 she has the following symptoms
                                                 but not limited to: mood swings, crying, hopelessness, worthlessness, severe
                                  12             insomnia, poor concentration, hyperphagia with [weight] gain, panic attacks, loss of
Northern District of California
 United States District Court




                                                 interests, memory lapses, lethargy, somatic symptoms including GI distress,
                                  13             indecisiveness, irritableness, restlessness, fearfulness, difficulty staying organized,
                                                 easily distracted, chronic procrastination, low tolerance for boredom, chronic low
                                  14             self esteem. Suicide ideas but no plans. There were hypomanic episodes note shift
                                                 in mood from low to high and back to low.
                                  15
                                                 The diagnosis was (and is)     Bipolar II, severe, depressed
                                  16
                                                                                ADD F90.0
                                  17

                                  18                                            Panic F41.0

                                  19             First treatment was            Lamictal 25mg → 150mg → 200mg5

                                  20                                            Wellbutrin XL 150 → 300mg

                                  21                                            Ativan 0.5 Bid

                                  22                                            Vistaril 50 hs Celexa tapered

                                  23                                            Counseling per other providers

                                  24             Visits were every 3-6 weeks for medication management

                                  25
                                                 4
                                  26           Plaintiff stated in a Disability Report that she first saw Dr. Krompier in January 2014, but
                                       Dr. Krompier stated in both of the sets of treatment records that he provided to the Social Security
                                  27   Administration that he first evaluated plaintiff on February 26, 2014. Id. at 531, 774.

                                  28             Dr. Krompier’s handwriting is sometimes difficult to read. In a later typewritten letter, he
                                                 5

                                       states the dosages of plaintiff’s medications in milligrams.
                                                                                         3
                                              Wellbutrin increased to 450mg
                                   1
                                              Abilify not tolerated
                                   2
                                              Concerta added for [illegible] 7/14 and ↑ 54 over time
                                   3
                                              Ativan was switched to Xanax .05 for panic later 1.0mg
                                   4
                                              Latuda tried 11/14 up to 60mg later up to 80mg
                                   5
                                              Ambien 10g hs for sleep added 2014 alternate [illegible]
                                   6
                                              Vistaril 50mg Lamictal discontinued
                                   7
                                              Periods of severe insomnia as well as severe depression with crying, staying [in] bed,
                                   8          hopelessness, suicide thoughts. Social interaction became impaired with isolation.
                                              Neck pain from auto accident made depression worse. Tried classes but intense
                                   9          anxiety caused her to drop out. Later returned to complete a few classes with great
                                              difficulty.
                                  10
                                              Ritalin added in afternoon to help focus/energy
                                  11
                                              Tearfulness, hopelessness, worthlessness, persisted in follow up visits.         Feels
                                  12          children are her only reason to exist.
Northern District of California
 United States District Court




                                  13          Most recent Rx                 Latuda 80
                                  14                                         Wellbutrin 450
                                  15                                         Concerta 54 in AM Ritalin 20 in PM
                                  16                                         Vistaril 50 for sleep
                                  17                                         Xanax 1.0 [illegible]
                                  18          Patient limited in daily activities due to low mood, anxiety, irritableness, isolation.
                                              Medications have only been partially beneficial. TMS6 could help but not available.
                                  19          It is my professional opinion that the patient cannot do full time competitive work.
                                              This work disability is expected to last 12 months from now. She is competent to
                                  20          handle her own funds. Prognosis is guarded.
                                  21   Id. at 774-776.

                                  22          Dr. Krompier also completed a Mental Impairment Questionnaire that accompanied the

                                  23   December 7, 2016 narrative report. Id. at 777-781. Dr. Krompier’s Questionnaire responses were

                                  24   consistent with his narrative report, and stated that plaintiff’s diagnoses and limitations were

                                  25   expected to last at least 12 months and that she was not a malingerer. Id. at 777. In response to the

                                  26
                                  27
                                              6
                                                “Transcranial magnetic stimulation (TMS) is a noninvasive procedure that uses magnetic
                                       fields to stimulate nerve cells in the brain to improve symptoms of depression.”
                                  28   https://www.mayoclinic.org/tests-procedures/transcranial-magnetic-stimulation/about/pac
                                       20384625.
                                                                                      4
                                   1   question, “Please identify the signs and symptoms that support your diagnoses and treatment,” Dr.

                                   2   Krompier checked the following: depressed mood; persistent or generalized anxiety; feelings of

                                   3   guilt or worthlessness; irritability; suicidal ideation; difficulty thinking or concentrating; easy

                                   4   distractability; poor memory; recurrent panic attacks; anhedonia/pervasive loss of interests;

                                   5   decreased energy; social withdrawal or isolation; other sleep disturbances (insomnia). Id. at 778.

                                   6   When asked about which symptoms were the most frequent/severe, Dr. Krompier wrote, “very low

                                   7   mood (daily), worthlessness, crying spells, forgetfulness, panic anxiety, hypomanic episodes

                                   8   (uncommon).” Id. at 779. In response to a question asking, “Does your patient’s psychiatric

                                   9   condition(s) exacerbate pain or any other physical conditions?” Dr. Krompier stated, “Auto

                                  10   Accident – neck/back pain makes depression/anxiety worse and the opposite.” Id.

                                  11          The questionnaire also asked Dr. Krompier, “Based on your knowledge of this patient

                                  12   obtained via treatment/examination, estimate your patient’s ability to perform the below list of
Northern District of California
 United States District Court




                                  13   mental activities in a competitive environment on a sustained and ongoing basis (8 hours per day, 5

                                  14   days a week.” Id. at 780. Dr. Krompier stated that plaintiff had “marked” limitations in mental

                                  15   activities in four areas of mental functioning: “understanding and memory,” “concentration and

                                  16   persistence,” “social interactions” and “adaptation.” Id.7 Dr. Krompier also stated that plaintiff had

                                  17   “moderate-to-marked” limitations in those same four areas of mental functioning. Id.8             Dr.

                                  18
                                  19
                                              7
                                                 Specifically, within the area of “understanding and memory,” Dr. Krompier stated that
                                       plaintiff had a marked limitation in the mental activity of “understand[ing] and remember[ing]
                                  20   detailed instructions.” Within the area of “concentration and persistence,” Dr. Krompier noted the
                                       following marked limitations: “carry out detailed instructions”; “maintain attention and
                                  21   concentration for extended periods”; “perform activities within a schedule and consistently be
                                       punctual”; “sustain ordinary routine without supervision”; “work in coordination with or near others
                                  22   without being distracted by them”; “complete a workday without interruptions from psychological
                                       symptoms”; and “perform at a consistent pace without rest periods of unreasonable length or
                                  23   frequency.” Within the area of “social interactions,” Dr. Krompier stated plaintiff had a marked
                                       limitation in “accept[ing] instructions and respond[ing] appropriately to criticism from supervisors.”
                                  24   Finally, within the area of “adaptation,” Dr. Krompier found marked limitations in “be aware of
                                       hazards and take appropriate precautions”; “travel to unfamiliar places or use public transportation”;
                                  25   and “make plans independently.” Id.

                                  26
                                              8
                                                 Specifically, within the area of “understanding and memory,” Dr. Krompier found plaintiff
                                       had moderate-to-marked limitations in the mental activities of “remember locations and work-like
                                  27   procedures” and “understand and remember one-to-two step instructions.” In the area of
                                       “concentration and persistence,” Dr. Krompier found moderate-to-marked limitations in “carry out
                                  28   simple, one-to-two step instructions” and “make simple work-related decisions.” Within the “social
                                       interactions” area, Dr. Krompier found moderate-to-marked limitations in “interact appropriately
                                                                                          5
                                   1   Krompier found that plaintiff had “none to mild” limitations in two specific areas that fell under

                                   2   “social interactions”: “maintain socially appropriate behavior” and “adhere to basic standards of

                                   3   neatness.” Id.

                                   4          On August 21, 2017, Dr. Krompier submitted a letter to the Appeals Council stating that

                                   5   plaintiff was unable to work due to her psychiatric conditions (Bipolar II, ADD, and Panic), and that

                                   6   she “continues to be symptomatic as described in the previous Mental Impairment Questionnaire

                                   7   and narrative report.” Id. at 37. Dr. Krompier stated that he had last seen plaintiff on August 9,

                                   8   2017, and he listed her current medications (Latuda 80 mg/day; Wellbutrin 450 mg/day; Concerta

                                   9   54 mg/day; Ritalin 20 mg/day; Belsomra 20 mg hs; Xanax 1 mg prn; Vistaril 50 mg hs). Id.

                                  10

                                  11                    2.   Theresa L. Phillips, Psy.D. – Consulting Clinical Psychologist
                                  12          On July 2, 2015, plaintiff saw Teresa L. Phillips, Psy.D., at Bayview Medical Clinic for a
Northern District of California
 United States District Court




                                  13   consultative psychological examination. Id. at 534-538. Dr. Phillips noted that plaintiff was a “fair

                                  14   historian” and that she “presented in a cooperative manner” and “interacted appropriately with the

                                  15   examiner and office staff throughout the evaluation.” Id. at 534. Dr. Phillips administered a Mini

                                  16   Mental State Examination (“MMSE”), which is a “brief 30-point questionnaire test that is used to

                                  17   screen for cognitive impairment” that is “commonly used in medicine to screen for dementia.” Id.

                                  18   at 536. Based on plaintiff’s performance on the MMSE, Dr. Phillips concluded that plaintiff was

                                  19   “in the Normal range of cognitive functioning.” Id. at 537. Dr. Phillips also administered the

                                  20   Wechsler Adult Intelligence Scale, which showed that plaintiff had a full scale IQ of 98, and the

                                  21   Wechsler Memory Scale, which showed that plaintiff was “average” in auditory memory, visual

                                  22   memory, immediate memory and delayed memory. Id.

                                  23          Dr. Phillips found that plaintiff was “moderately impaired” in “emotional” and “functional”

                                  24   areas, and stated that plaintiff’s prognosis was “Fair with continued mental health and medical

                                  25   services and maintains medication compliance.” Id. at 538. Under “Diagnostic Impressions,” Dr.

                                  26
                                  27   with the public”; “ask simple questions or request assistance”; and “get along with coworkers or
                                       peers without distracting them.” Finally, in “adaptation,” Dr. Krompier found that plaintiff was
                                  28   moderately-to-markedly limited in “respond appropriately to workplace changes” and “set realistic
                                       goals.” Id.
                                                                                       6
                                   1   Phillips wrote “Adjustment Disorder with mixed anxiety and depressed mood” and Bipolar II

                                   2   disorder. Id. Dr. Phillips also concluded that plaintiff was moderately impaired in her ability to

                                   3   adapt to changes, hazards, or stressors in a workplace setting; mildly impaired in her ability to

                                   4   withstand the stress of a routine workday; mildly impaired in her ability to interact appropriately

                                   5   with co-workers, supervisors and the public on a regular basis; and unimpaired in other work-related

                                   6   abilities.9 Id. Under “current level of functioning,” Dr. Phillips wrote,

                                   7           The claimant reported having no physical limitations due to mental problems. She
                                               is dependent for basic ADLs on her parents. She can prepare meals. She is unable
                                   8           to drive.10 She is able to make change and able to shop at the store. The claimant
                                               typically spends her day doing light household chores, visiting with friends and
                                   9           family, and watching TV.
                                  10   Id. at 535.

                                  11

                                  12                  3.      Eden Counseling Services, Inc.
Northern District of California
 United States District Court




                                  13           In a letter dated October 14, 2015, Veronica Macapagal, M.S., Licensed Marriage and

                                  14   Family Therapist provided a “treatment summary.” Id. at 546. The letter stated that plaintiff had

                                  15   been treated from April 24, 2009 through July 15, 2015, for a total of 110 sessions, and that plaintiff

                                  16   had been treated for parenting affected by job stress, anxiety, panic episodes, financial challenges,

                                  17   and physical and emotional pain. Id.

                                  18
                                  19                  4.      Evaluations by State Agency Reviewing Physicians, G. Rivera-Miya,
                                                              M.D. and Peter Bradley, M.D.11
                                  20
                                               On August 13, 2015, non-examining doctor G. Rivera-Miya, M.D., reviewed plaintiff’s
                                  21

                                  22
                                               9
                                  23               Those abilities were: ability to follow simple instructions; ability to follow
                                       complex/detailed instructions; ability to maintain adequate pace or persistence to perform one or
                                  24   two step simple repetitive tasks or complex tasks; ability to maintain adequate
                                       attention/concentration; and ability to adapt to changes in job routine. Id.
                                  25           10
                                                 Earlier in the same report, Dr. Phillips wrote, “The claimant arrived on time for the
                                  26   appointment today and states that she drove.” Id. at 534. This apparent discrepancy is not explained,
                                       and elsewhere in the record there is evidence that plaintiff drives. See, e.g., AR at 230 (May 12,
                                  27   2015 “Function Report” completed by plaintiff stating that she drives).
                                               11
                                  28             The ALJ refers to these doctors as a psychiatrist and a psychologist, but it is unclear from
                                       the record which is the psychiatrist versus the psychologist.
                                                                                         7
                                   1   medical records and completed a Disability Determination Evaluation for plaintiff. Id. at 81-89.

                                   2   Dr. Rivera-Miya did not examine plaintiff. Dr. Rivera-Miya concluded that plaintiff had severe

                                   3   affective and anxiety disorders, non-severe migraines and “DDD (disorders of back – discogenic

                                   4   and degenerative),” and that plaintiff was not disabled. Id. at 81, 87. Dr. Rivera-Miya found that

                                   5   plaintiff had moderate restriction of activities of daily living, and moderate difficulties in

                                   6   maintaining social functioning and in maintaining concentration, persistence and pace. Id. at 81.

                                   7          Dr. Rivera-Miya stated that plaintiff’s statements about her symptoms considering the total

                                   8   medical and non-medical evidence in the file was “partially credible” because “[t]he allegations of

                                   9   disability are documented in the [medical evidence of record] but the implied severity of impairment

                                  10   is not supported by the hx and objective findings.” Id. at 82. Dr. Rivera-Miya did not elaborate on

                                  11   this statement. Dr. Rivera-Miya noted that Dr. Krompier’s opinion was more restrictive and stated,

                                  12   “[Dr. Krompier’s] opinion relies heavily on the subjective report of symptoms and limitations
Northern District of California
 United States District Court




                                  13   provided by the individual, and the totality of the evidence does not support the opinion. The

                                  14   opinion is without substantial support from other evidence of record, which renders it less

                                  15   persuasive.” Id. at 85.

                                  16          On November 25, 2015, non-examining physician Peter Bradley, Ph.D., reviewed plaintiff’s

                                  17   case at the reconsideration level and adopted Dr. Rivera-Miya’s findings. Id. at 101.

                                  18
                                  19          B.      Evidence of Physical Impairments
                                  20          Although plaintiff applied for disability benefits on the basis of mental conditions, the ALJ

                                  21   also considered plaintiff’s physical impairments when evaluating whether she was disabled. The

                                  22   record contains evidence that plaintiff suffers from, inter alia, migraines and degenerative disc

                                  23   disease, causing neck and back pain and numbness/tingling in her extremities. See generally id. at

                                  24   341-528, 547-772 (medical records from, inter alia, East Bay Physicians Medical Group, Eden

                                  25   Medical Center, Advanced Pain Management and Rehab Medical Group). The medical records

                                  26   state, inter alia, that plaintiff began experiencing neck and back pain after a January 2014 car

                                  27   accident. See id. at 346 (medical progress notes dated March 10, 2015 by Dr. Jennifer Ault,

                                  28   Neurologist and Pain Management Specialist); 362-364 (medical progress notes dated December 5,
                                                                                        8
                                   1   2014 by Dr. Bradley Wrubel).

                                   2

                                   3          C.      Activities of Daily Living
                                   4          Plaintiff completed a “Function Report” on May 12, 2015. Id. at 227-235. Plaintiff reported

                                   5   that her depression varied every day, and that the average was “moderate to extreme.” Id. at 227.

                                   6   Plaintiff stated that there were many days when she did not get out of bed, and that she spent many

                                   7   days in bed reading her bible. Id. at 227-228. She stated that she was able to perform light

                                   8   housework, prepare simple meals like sandwiches, soup and cereal, and that she can drive and go

                                   9   the grocery store. Id. at 229-230. Plaintiff also stated that she is often forgetful and needed

                                  10   reminders for appointments and medicine and that it was “hard to remember instructions once

                                  11   they’re given.” Id. at 229, 232. With regard to “hobbies and interests,” plaintiff listed “church,

                                  12   watching TV, walking @ the park,” and in response to a question asking, “How often and well do
Northern District of California
 United States District Court




                                  13   you do these activities?” wrote, “Church goes well once I am there. I struggle to get there 3x’s 12 a

                                  14   week and my faith suffers. I can and do watch TV all day/night. The noise of the TV sometimes

                                  15   calms me. My goal is to walk every day but I average once a week.” Id. at 231. Under “social

                                  16   activities” plaintiff wrote that she spent time with others as follows: “mainly texts to family &

                                  17   friends. Also friends & family come to the house.” Id.

                                  18          Plaintiff’s husband also completed a “Function Report” on May 12, 2015. Id. at 236-244.

                                  19   His report was consistent with plaintiff’s, stating inter alia that “there are days she can’t get out of

                                  20   bed” and that plaintiff spent her time watching tv, walks “if feels up to it,” sleeping, and staying in

                                  21   bed reading the bible. Id. at 236-237; see generally id. at 236-244 (discussing plaintiff’s daily life).

                                  22          At the hearing before the ALJ, plaintiff testified about her activities of daily living. The ALJ

                                  23   asked her about a typical day. Id. at 53. Plaintiff testified,

                                  24          There’s days where I’ll, I’ll get up, and I’ll have a cup of coffee. And then I go to
                                              the couch. And honestly, I don’t, I don’t do, I don’t go outside my house much. If I
                                  25

                                  26          12
                                                  On the Function Report, plaintiff stated that she went to church twice a week “for service”
                                  27   and once a week to cook for the homeless. Id. By the time of the hearing before the ALJ, plaintiff
                                       stated that she attended church at most twice a week for Sunday services and a weekly bible study.
                                  28   Id. at 64.

                                                                                          9
                                              need to go to the store, I can go to the store. I was sharing, I was sharing with him
                                   1          [her doctor] that I was at the store and I had a really bad anxiety attack and I had to
                                              leave the store and that’s never happened to me before. So it kind of scared me and
                                   2          I just took my stuff up to the front, and I told her I’m sorry, I’ve got to go, you know.
                                              I just don’t feel, I don’t feel like I can function on a normal day-to-day, I don’t know.
                                   3          I wish I could explain it.
                                   4   Id. at 54. Plaintiff testified that three or four days a week she does not get out of bed and stays in

                                   5   bed all day, including the day before the hearing. Id. at 53, 59.

                                   6          The ALJ questioned plaintiff about her attendance at church. Id. at 64. Plaintiff testified

                                   7   that she tries to attend a Wednesday night bible study class13 and Sunday church services:

                                   8          Q: Okay. And you go every Sunday and Wednesday, it sounds like.
                                   9          A: I try. I didn’t go last Sunday. I just couldn’t get out of bed, so I didn’t go. And
                                              I didn’t go the Wednesday before. I went this Wednesday that just passed, but I
                                  10          didn’t go the Wednesday before, and then I didn’t go Sunday. I just couldn’t get out
                                              of bed. I didn’t want to –
                                  11
                                       Id. at 65. Plaintiff also testified that she finds going to church therapeutic “when I go, absolutely.”
                                  12
Northern District of California




                                       Id. at 66. Plaintiff continued, “And that’s, that’s my biggest struggle, too, because I feel like if I
 United States District Court




                                  13
                                       was doing what I’m supposed to be doing and reading the Bible, and, and I had that instilled in me,
                                  14
                                       then it would be okay. You know, everybody says God can heal. God can heal, and I believe that
                                  15
                                       he can. He just hasn’t got to me yet.” Id.
                                  16
                                              The ALJ also questioned plaintiff about socializing and having people over at her house:
                                  17
                                              Q: And you also mentioned that you have people over. I mean, did you, how often
                                  18          do you have people over?
                                  19          A: It’s not a lot. Sometimes my kids will have one of their girlfriends, you know,
                                              or my son will have one of his friends over. Sometimes people will stop by, you
                                  20          know, stop by. We used to always be where everybody went, where everybody
                                              came. You know, and, and, and my husband and I fight now because I don’t want
                                  21          anybody at my house. I don’t want, you know, I don’t, I just don’t want to deal with
                                              anybody. I want to go home. I want to lay on my couch, and I don’t want to do
                                  22          anything. I don’t want to have to entertain somebody. I don’t want to have to, for
                                              the lack of better words, be nice, be civil, be whatever. Not that I want to be mean,
                                  23          you know, I’m not a mean person, but I just would rather just go home and him just
                                              go somewhere. And, and me just have my space. My, that’s, that’s my, my four
                                  24          walls are my bubble.
                                  25   Id. at 65-66.

                                  26
                                  27
                                              13
                                                 Regarding the bible study class, plaintiff testified, “Honestly, I don’t know why they call
                                       it a Bible study because it’s, it’s a service. We do like four or five songs of worship and then
                                  28   somebody preaches. I, I don’t know why they call it Bible study, but they call it Wednesday Bible
                                       study.” Id. at 64-65.
                                                                                        10
                                   1

                                   2                                         LEGAL STANDARDS

                                   3   I.     Standard of Review

                                   4          The Social Security Act authorizes judicial review of final decisions made by the

                                   5   Commissioner. 42 U.S.C. § 405(g). Here, the decision of the ALJ stands as the final decision of

                                   6   the Commissioner because the Appeals Council declined review. 20 C.F.R. § 416.1481. The Court

                                   7   may enter a judgment affirming, modifying or reversing the decision of the Commissioner, with or

                                   8   without remanding the case for a rehearing. 42 U.S.C. § 405(g).

                                   9          Factual findings of the Commissioner are conclusive if supported by substantial evidence.

                                  10   Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2001). The Court may set

                                  11   aside the Commissioner’s final decision when that decision is based on legal error or where the

                                  12   findings of fact are not supported by substantial evidence in the record. Tackett v. Apfel, 180 F.3d
Northern District of California
 United States District Court




                                  13   1094, 1097-98 (9th Cir. 1999). Substantial evidence is “more than a mere scintilla but less than a

                                  14   preponderance.” Id. at 1098. Substantial evidence means “such relevant evidence as a reasonable

                                  15   mind might accept as adequate to support a conclusion.” Molina v. Astrue, 674 F.3d 1104, 1110

                                  16   (9th Cir. 2012) (internal quotation marks and citations omitted). To determine whether substantial

                                  17   evidence exists, the Court must consider the record as a whole, weighing both evidence that supports

                                  18   and evidence that detracts from the Commissioner’s conclusion. Tackett, 180 F.3d at 1098. “Where

                                  19   evidence is susceptible to more than one rational interpretation,” the ALJ’s decision should be

                                  20   upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

                                  21

                                  22   II.    Disability Benefits

                                  23          A.      Five Step Sequential Evaluation Process
                                  24          A claimant is “disabled” under the Social Security Act if: (1) the claimant “is unable to

                                  25   engage in any substantial gainful activity by reason of any medically determinable physical or

                                  26   mental impairment which can be expected to result in death or which has lasted or can be expected

                                  27   to last for a continuous period of not less than twelve months,” and (2) the impairment is “of such

                                  28   severity that he is not only unable to do his previous work but cannot, considering his age, education,
                                                                                         11
                                   1   and work experience, engage in any other kind of substantial gainful work which exists in the

                                   2   national economy.” 42 U.S.C. § 1382c(a)(3)(A)-(B). The SSA regulations provide a five-step

                                   3   sequential evaluation process for determining whether a claimant is disabled.             20 C.F.R.

                                   4   § 416.920(a)(4).   The claimant has the burden of proof for steps one through four and the

                                   5   Commissioner has the burden of proof for step five. Tackett, 180 F.3d at 1098.

                                   6          The five steps of the inquiry are:

                                   7                  1. Is claimant presently working in a substantially gainful activity? If
                                                      so, then the claimant is not disabled within the meaning of the Social
                                   8                  Security Act. If not, proceed to step two. See 20 C.F.R.
                                                      §§ 404.1520(b), 416.920(b).
                                   9
                                                      2. Is the claimant’s impairment severe? If so, proceed to step three.
                                  10                  If not, then the claimant is not disabled.          See 20 C.F.R.
                                                      §§ 404.1520(c), 416.920(c).
                                  11
                                                      3. Does the impairment “meet or equal” one of a list of specific
                                  12                  impairments described in 20 C.F.R. Part 220, Appendix 1? If so, then
Northern District of California
 United States District Court




                                                      the claimant is disabled. If not, proceed to step four. See 20 C.F.R.
                                  13                  §§ 404.1520(d), 416.920(d).
                                  14                  4. Is the claimant able to do any work that he or she has done in the
                                                      past? If so, then the claimant is not disabled. If not, proceed to step
                                  15                  five. See 20 C.F.R. §§ 404.1520(e), 416.920(e).
                                  16                  5. Is the claimant able to do any other work? If so, then the claimant
                                                      is not disabled. If not, then the claimant is disabled. See 20 C.F.R.
                                  17                  §§ 404.1520(f), 416.920(f).
                                  18   Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001). The ALJ has an affirmative duty to

                                  19   assist the claimant in developing the record at every step of the inquiry. Tackett, 180 F.3d at 1098

                                  20   n.3.

                                  21          In between the third and fourth steps, the ALJ must determine the claimant’s Residual

                                  22   Functional Capacity (“RFC”). 20 C.F.R. §§ 404.1520(a)(4), (e), 416.945(a)(5)(1). To determine

                                  23   the RFC, the ALJ considers the impact of the claimant’s symptoms on his or her ability to meet the

                                  24   physical, mental, sensory, and other requirements of work. Id. §§ 404.1545(a)(4), 416.945(e). The

                                  25   ALJ will evaluate all the claimant’s symptoms and the extent to which these symptoms are

                                  26   consistent with evidence in the record. Id. The evidence can include the claimant’s own statements

                                  27   about his or her symptoms, but such statements must be adequately supported by the record in order

                                  28   to establish a disability. Id. In order to determine whether the claimant’s statements are adequately
                                                                                        12
                                   1   supported, the ALJ must first determine whether the claimant has a medical impairment that could

                                   2   reasonably be expected to produce his or her symptoms, and then must evaluate the intensity and

                                   3   persistence of the claimant’s symptoms. Id. When evaluating intensity and persistence, the ALJ

                                   4   must consider all of the available evidence, including the claimant’s medical history, objective

                                   5   medical evidence, and statements about how the claimant’s symptoms affect him or her. Id. The

                                   6   ALJ cannot reject statements about the intensity and persistence of symptoms solely because no

                                   7   objective medical evidence substantiates the statements. Id. §§ 404.1529(c)(2), 416.929(c)(2). The

                                   8   ALJ must also consider factors relevant to the claimant’s symptoms, such as the claimant’s daily

                                   9   activities, the claimant’s medications and treatment, any other measures the claimant uses to

                                  10   alleviate symptoms, precipitating and aggravating factors, and any other factors relevant to the

                                  11   claimant’s limited capacity for work due to his or her symptoms. Id. § 416.929(c)(3)(i)-(vii). After

                                  12   determining the RFC, the ALJ proceeds to steps four and five of the disability inquiry.
Northern District of California
 United States District Court




                                  13

                                  14           B.     Evaluation of Mental Disorders
                                  15           The Social Security Administration has issued supplemental regulations governing the

                                  16   evaluation of mental impairments at steps two and three of the five-step process. See generally 20

                                  17   C.F.R. § 404.1520a; see also Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721 (9th Cir. 2011):

                                  18           In step two of the disability determination, an ALJ must determine whether the
                                               claimant has a medically severe impairment or combination of impairments. In
                                  19           making this determination, an ALJ is bound by 20 C.F.R. § 404.1520a. That
                                               regulation requires those reviewing an application for disability to follow a special
                                  20           psychiatric review technique. 20 C.F.R. § 404.1520a. Specifically, the reviewer
                                               must determine whether an applicant has a medically determinable mental
                                  21           impairment, id. § 404.1520a(b), rate the degree of functional limitation for four
                                               functional areas, id. § 404.1520a(c), determine the severity of the mental impairment
                                  22           (in part based on the degree of functional limitation), id. § 404.1520a(c)(1), and then,
                                               if the impairment is severe, proceed to step three of the disability analysis to
                                  23           determine if the impairment meets or equals a specific listed mental disorder, id.
                                               § 404.1520a(c)(2).
                                  24
                                       Id. at 725.
                                  25
                                               The listings for mental disorders in adults are organized in categories, such as “depressive,
                                  26
                                       bipolar and related disorders,” 20 C.F.R. Pt. 404, Subpt. P., App. 1 (“Listings”) § 12.00. “Paragraph
                                  27
                                       A” of each listing (except intellectual disorders) includes the medical criteria for each listing. 20
                                  28
                                                                                         13
                                   1   C.F.R. Pt. 404, Subpt. P., App. 1 (“Listings”) § 12.00(A)(2)(a). “Paragraph B” of each listing

                                   2   (except intellectual disorders) sets forth functional criteria used to evaluate how a mental disorder

                                   3   limits functioning. 20 C.F.R. Pt. 404, Subpt. P., App. 1 (“Listings”) § 12.00(A)(2)(b). The

                                   4   Paragraph B criteria,

                                   5          [R]epresent the areas of mental functioning a person uses in a work setting. They
                                              are: Understand, remember, or apply information; interact with others; concentrate,
                                   6          persist, or maintain pace; and adapt or manage oneself. We will determine the degree
                                              to which your medically determinable mental impairment affects the four areas of
                                   7          mental functioning and your ability to function independently, appropriately,
                                              effectively, and on a sustained basis (see §§ 404.1520a(c)(2) and 416.920a(c)(2) of
                                   8          this chapter). To satisfy the paragraph B criteria, your mental disorder must result in
                                              “extreme” limitation of one, or “marked” limitation of two, of the four areas of
                                   9          mental functioning.
                                  10   Id.

                                  11          Some listings have alternative “Paragraph C” severity criteria. See 20 C.F.R. § 404, Subpt.

                                  12   P, App. 1 (“Listings”) §§ 12.02, 12.03, 12.04, 12.06, 12.15. For the listings that have alternative
Northern District of California
 United States District Court




                                  13   Paragraph C criteria, a claimant must have a serious and persistent medical disorder, which is a

                                  14   medically documented history of the existence of the disorder over a period of at least two years,

                                  15   and evidence that supports the other criteria of Paragraph C of the listing. 20 C.F.R. Pt. 404, Subpt.

                                  16   P., App. 1 (“Listings”) § 12.00(A)(2)(c).

                                  17

                                  18                                            ALJ’S DECISION

                                  19          On June 9, 2017, the ALJ issued a decision finding that plaintiff was not disabled within the

                                  20   meaning of the Social Security Act. In determining plaintiff’s disability status, the ALJ applied the

                                  21   five-step disability analysis in accordance with 20 C.F.R. §§ 404.1520a and 416.920(a). AR at 22-

                                  22   24.

                                  23          At step one, the ALJ determined that plaintiff had not engaged in substantial gainful activity

                                  24   after May 3, 2013, the alleged onset date of plaintiff’s disability. Id. at 24.

                                  25          At step two, the ALJ found that plaintiff suffered severe impairments from degenerative disk

                                  26   disease; bipolar disorder; and an adjustment disorder with mixed anxiety and depressed mood. Id.

                                  27          At step three, the ALJ found that plaintiff’s impairments did not meet or equal the severity

                                  28
                                                                                          14
                                   1   of any impairment in the Listing of Impairments. With regard to Listing 1.04(A),14 the ALJ noted

                                   2   that for this listing, “if there is involvement of the lower back, positive straight-leg raising test

                                   3   results” are required.     Id. at 25.    The ALJ found that “[i]mpairment consistent with these

                                   4   requirements is not established in the medical evidence of record,” citing October 2016 treatment

                                   5   records showing negative straight-leg raising test results. Id.

                                   6             Also at step three, the ALJ found that plaintiff’s impairments, considered singly and in

                                   7   combination, did not meet or equal the criteria of Listing 12.04 (Depressive, bipolar and related

                                   8   disorders) or Listing 12.06 (Anxiety and obsessive-compulsive disorders). Id. at 25. The ALJ

                                   9   stated,

                                  10             In making this finding, I have considered whether the “paragraph B” criteria are
                                                 satisfied. To satisfy the “paragraph B” criteria, the mental impairments must result
                                  11             in at least one extreme or two marked limitations in a broad area of functioning which
                                                 are: understanding, remembers, or applying information; interacting with others;
                                  12             concentrating, persisting, or maintaining pace; or adapting or managing themselves.
Northern District of California
 United States District Court




                                                 A marked limitation means functioning in this area independently, appropriately,
                                  13             effectively, and on a sustained basis is seriously limited. An extreme limitation is
                                                 the inability to function independently, appropriately, or effectively, and on a
                                  14             sustained basis.
                                  15             With respect to the first functional area, understanding, remembering or applying
                                                 information, the claimant has had moderate limitation.
                                  16
                                                 The record refers to the claimant’s history of treatment for depression and anxiety
                                  17             (e.g. Exhibits 3F and 8F). Moreover, the report of a July 2015 psychological
                                                 consultative examination refers to an adjustment disorder with mixed anxiety and
                                  18             depressed mood, as well as a bipolar II disorder (Exhibit 4F/6).
                                  19             At the hearing, the claimant testified that she has had significant memory loss. In
                                                 statements dated May and September 2015, her husband similarly observes that she
                                  20             has had memory problems (Exhibits 5E/3 and 10E/4). Nonetheless, at the hearing,
                                                 she seemed able to answer questions about her history adequately. Likewise, the
                                  21             report of the July 2015 psychological consultative examination indicates that she
                                                 presented with adequate memory on examination, and the examiner opines that she
                                  22             is able to follow detailed instructions (Exhibit 4F/4-6). Also notable, the claimant
                                                 testified that she currently attends church and bible study group, circumstances
                                  23             indicative of apparently significant capability in understanding and remembering
                                  24

                                  25              Listing 1.04(A) is “Disorders of the Spine,” and the Listing requires “(e.g., herniated
                                                 14

                                       nucleus pulposus, spinal arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc disease,
                                  26   facet arthritis, vertebral fracture), resulting in compromise of a nerve root (including the cauda
                                       equina) or the spinal cord. With: A. Evidence of nerve root compression characterized by neuro-
                                  27   anatomic distribution of pain, limitation of motion of the spine, motor loss (atrophy with associated
                                       muscle weakness or muscle weakness) accompanied by sensory or reflex loss and, if there is
                                  28   involvement of the lower back, positive straight-leg raising test (sitting and supine).” See 20 C.F.R.
                                       § 404, Subpt. P, App. 1 (“Listings”) § 1.04(A).
                                                                                          15
                                       information. In any event, she is found to have moderate limitation in understanding,
                                   1   remembering, or applying information.
                                   2   The next functional area is interacting with others. In this area, the claimant has had
                                       moderate limitation. At the hearing, she testified that she rarely leaves the house and
                                   3   that she tends to avoid social situations. Her husband likewise observes that she has
                                       withdrawn socially (Exhibit 10F/8). On the other hand, as noted above, she testified
                                   4   that she attends church and a bible study group regularly. Further, the consultative
                                       examination relates her allegation that she visits with friends and family (Exhibit
                                   5   4F/3), and the examiner observes that she was cooperative on examination and
                                       interacted appropriately (Exhibit 4F/2). The examiner also opines that the claimant
                                   6   has no more than mild limitation in interacting with other people (Exhibit 4F/6).
                                       However, in assessments dated August and November 2015, a State Agency
                                   7   psychiatrist and a State Agency psychology opine that she has had moderate
                                       limitation in social functioning (Exhibits 1 A/8 and 3 A/8). This opinion seems
                                   8   reasonably well-supported by the overall record and is adopted.
                                   9   The third functional area is concentrating, persisting, or maintaining pace. In this
                                       area, the claimant has moderate limitation. At the hearing, she testified that due to
                                  10   her symptoms, including anxiety and depression, she often has problems in
                                       sustaining concentration, including when she tries to read. Her husband describes
                                  11   her functioning in comparable terms (e.g. Exhibit 10E/4). Nonetheless, she seemed
                                       to retain adequate concentration throughout the hearing. Likewise, the consultative
                                  12   examination indicates that she retained essentially normal concentration on
Northern District of California
 United States District Court




                                       examination (Exhibit 4F/4), and he opines that she is able to maintain adequate
                                  13   attention and concentration (Exhibit 4F/7). In their August and November 2015
                                       evaluations, however, the State Agency psychiatrist and the State Agency
                                  14   psychologist opine that she has had moderate limitation in maintaining
                                       concentration, persistence in tasks, and an adequate work pace (Exhibits 1 A/8-11
                                  15   and 3 A/8-12). This opinion seems reasonably well-supported by the overall record
                                       and is thus adopted.
                                  16
                                       The fourth functional area is adapting or managing oneself. In this area, the claimant
                                  17   has had mild limitation. At the hearing, she alleged that she performs only minimal
                                       activities throughout the day. The consultative examination relates her admission
                                  18   that she cooks, performs light household chores, and shops (Exhibit 4F/3). The
                                       examiner opines that she has had restrictions as follows: no limitation in adapting to
                                  19   changes in a job routine; mild limitation in withstanding the stress of a routine
                                       workday; and moderate limitation in adapting to changes, hazards or stressors in a
                                  20   workplace (Exhibit 4F/6). Moreover, in their August and November 2015
                                       evaluations, the State Agency psychiatrist and the State Agency psychologist opine
                                  21   that the claimant has had moderate limitation in performing activities of daily living
                                       (Exhibits 1 A/8 and 3 A/8). On the other hand, October 2016 treatment records
                                  22   reflect the claimant’s admission that her current medications allow her to function in
                                       her activities of daily living, including self-care activities, changing clothes, taking a
                                  23   shower, dressing herself, cooking, cleaning, making her bed, doing laundry, and
                                       standing and walking 30 minutes at one time (Exhibit 7F/18). In any event, in
                                  24   consideration of the overall record, the claimant is found to have had mild limitation
                                       in adapting and managing herself.
                                  25
                                       Additionally, in statements dated May 2015 and December 2016, the claimant’s
                                  26   treating psychiatrist, Andrew Krompier, M.D., opines that the claimant is unable to
                                       work (Exhibits 3F/4 and 8F/4). With respect to the adjudication of Social Security
                                  27   disability claims, the issue of “disability” is reserved for the Commissioner. In his
                                       December 2016 evaluation, Dr. Krompier opines that she has had marked limitation
                                  28   with respect to most work-related mental functions (Exhibit 8F/8). Nevertheless, the
                                                                                  16
                                               medical evidence of record does not seem to document clinical signs and findings
                                   1           consistent with the degree of limitation assessed by Dr. Krompier. Thus, he seems
                                               to uncritically endorse her subjective complaints to a significant extent.
                                   2           Accordingly, Dr. Krompier’s opinions are credited with little weight.
                                   3           By contrast, the opinions of the consultative examiner, the State Agency
                                               psychologist, and the State Agency psychiatrist seem more consistent with the
                                   4           medical evidence of record. In addition, these evaluators have expertise with respect
                                               to the Social Security Administration disability program.
                                   5
                                               Because the claimant’s mental impairments have not caused at least two “marked”
                                   6           limitations or one “extreme” limitation, the “paragraph B” criteria are not satisfied.
                                   7   Id. at 25-27.
                                   8           The ALJ also concluded that the “paragraph C” criteria were not satisfied because “[t]he

                                   9   record does not establish that the claimant has only marginal adjustment, that is, a minimal capacity

                                  10   to adapt to changes in the claimant’s environment or to demands that are not already part of the

                                  11   claimant’s daily life.” Id. at 27.

                                  12           Before proceeding to step four, the ALJ examined plaintiff’s RFC. Id. at 25. The ALJ first
Northern District of California
 United States District Court




                                  13   noted that “the limitations identified in the ‘paragraph B’ criteria are not a residual functional

                                  14   capacity assessment but are used to rate the severity of mental impairments at steps 2 and 3 of the

                                  15   sequential evaluation process.” Id. at 27. The ALJ stated that his assessment of plaintiff’s RFC

                                  16   “reflects the degree of limitation I have found in the ‘paragraph B’ mental functional analysis.” Id.

                                  17   The ALJ found that plaintiff had a moderate limitation in her ability to perform work-related mental

                                  18   functions, and that she had a mental residual functional capacity as follows: “able to understand,

                                  19   carry out, and remember simple, routine tasks; able to make only simple work-related decisions;

                                  20   able to perform work requiring only occasional changes to essential job functions; able to tolerate

                                  21   occasional interaction with the public and coworkers; and unable to work on a team or in tandem

                                  22   with coworkers.” Id. at 29. The ALJ also concluded that plaintiff had a physical residual functional

                                  23   capacity for no more than light level exertion as defined in 20 C.F.R. 404.1567(b). Id. at 27-29.

                                  24           Continuing to step four, the ALJ relied on testimony from the vocational expert (“VE”) to

                                  25   find that plaintiff was unable to perform any of her past relevant work. Id. At step five, the ALJ

                                  26   also relied on testimony from the VE to find that a person with plaintiff’s RFC “would be able to

                                  27   perform the requirements of representative occupations including the following: housekeeper/

                                  28   cleaner, which the Dictionary of Occupational Titles describes as light, unskilled work . . . with
                                                                                        17
                                   1   135,000 jobs in the national economy,” and “routing clerk,” which is also “light, unskilled work . .

                                   2   . with 41,000 jobs in the national economy.” Id. at 30. The ALJ noted,

                                   3          Moreover, [Social Security Rulings] specif[y] that the basic mental demands of
                                              competitive, remunerative work include the following abilities: on a sustained basis,
                                   4          understanding, carrying out, and remembering simple instructions; responding
                                              appropriately to supervision, coworkers, and usual work situations; and dealing with
                                   5          changes in a routine work setting. As indicated in the residual functional capacity
                                              herein, the claimant has had the ability to perform these functions.
                                   6
                                       Id.
                                   7
                                              Because the ALJ found that plaintiff was able to make a “successful adjustment to other
                                   8
                                       work that exists in significant numbers in the national economy,” he determined that a finding of
                                   9
                                       “not disabled” was appropriate. Id.
                                  10

                                  11
                                                                                  DISCUSSION
                                  12
Northern District of California




                                              Plaintiff argues that the ALJ erred in evaluating her mental impairments. Plaintiff contends
 United States District Court




                                  13
                                       that the ALJ erred in giving “little weight” to the opinion of Dr. Krompier, her treating psychiatrist,
                                  14
                                       and that the ALJ failed to provide specific and legitimate reasons based on substantial evidence in
                                  15
                                       the record. Plaintiff argues that because the ALJ improperly discounted Dr. Krompier’s opinion,
                                  16
                                       the ALJ erred in determining her mental RFC, and in applying that RFC in step five. Plaintiff
                                  17
                                       requests the Court to apply the “credit as true” rule and remand the case for an immediate award of
                                  18
                                       benefits.
                                  19
                                              Plaintiff also contends that the ALJ erred in evaluating her physical impairments, and that
                                  20
                                       the record is devoid of any opinion from a physician assessing plaintiff’s physical RFC. Plaintiff
                                  21
                                       argues that the ALJ made his own determination about plaintiff’s physical RFC and that his findings
                                  22
                                       regarding plaintiff’s physical impairments are not supported by substantial evidence. Plaintiff
                                  23
                                       asserts that if the Court finds for plaintiff on this basis, the Court should remand for further
                                  24
                                       proceedings including, inter alia, a consultative examination to determine plaintiff’s physical RFC.
                                  25
                                              The Commissioner contends that substantial evidence supports all of the ALJ’s findings and
                                  26
                                       conclusions. The Commissioner also asserts that if the Court finds error, it should remand to the
                                  27
                                       agency for further proceedings.
                                  28
                                                                                         18
                                       I.     Discredited Medical Opinion – Dr. Krompier
                                   1
                                              In this circuit, courts distinguish among the opinions of three types of physicians: (1) treating
                                   2
                                       physicians who have an established relationship with the claimant; (2) examining physicians who
                                   3
                                       see the claimant but do not treat her; and (3) non-examining physicians who neither examine nor
                                   4
                                       treat the claimant. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Generally, the opinion of a
                                   5
                                       treating physician should be given greater weight than that of an examining or non-examining
                                   6
                                       physician. Id. Similarly, an examining physician’s opinion usually should be given more weight
                                   7
                                       than that of a physician who has not examined the claimant. Ryan v. Comm’r of Soc. Sec., 528 F.3d
                                   8
                                       1194, 1198 (9th Cir. 2008).
                                   9
                                              For claims filed before March 27, 2017, such as plaintiff’s, “[t]he medical opinion of a
                                  10
                                       claimant’s treating physician is given ‘controlling weight’ so long as it ‘is well-supported by
                                  11
                                       medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the
                                  12
Northern District of California




                                       other substantial evidence in [the claimant’s] case record.’” Trevizo v. Berryhill, 871 F.3d 664, 675
 United States District Court




                                  13
                                       (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c)(2)). As such, the ALJ must provide clear and
                                  14
                                       convincing reasons to reject the uncontradicted opinion of a treating or examining physician. Lester,
                                  15
                                       81 F.3d at 830. Even where an examining physician’s opinion is contradicted by another physician’s
                                  16
                                       opinion, an ALJ may not reject the opinion without “specific and legitimate reasons that are
                                  17
                                       supported by substantial evidence” in the record. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.
                                  18
                                       2014); Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998).15
                                  19
                                              The “substantial evidence” standard requires an ALJ to “set[] out a detailed and thorough
                                  20
                                       summary of the facts and conflicting clinical evidence, stat[e] his interpretation thereof, and mak[e]
                                  21
                                       findings.” Reddick, 157 F.3d at 725. Conclusory statements by the ALJ are insufficient; she “must
                                  22
                                       set forth her own interpretations and explain why they, rather than the doctors’, are correct.” Id. An
                                  23
                                       ALJ errs if she “does not explicitly reject a medical opinion or set forth specific, legitimate reasons
                                  24

                                  25          15
                                                 “Social Security regulations provide that, when a treating source’s opinions are not given
                                  26   controlling weight, an ALJ must apply the factors in 20 C.F.R. § 404.1527(c)(2)(i-ii) and (c)(3-6)
                                       in determining how much weight to give each opinion.” Garrison, 759 F.3d at 1012 n.11. “These
                                  27   factors are length of the treatment relationship and the frequency of examination,
                                       § 404.1527(c)(2)(i), nature and extent of the treatment relationship, § 404.1527(c)(2)(ii),
                                  28   “supportability,” § 404.1527(c)(3), consistency, § 404.1527(c)(4), specialization, § 404.1527(c)(5),
                                       and other factors that tend to support or contradict the opinion, § 404.1527(c)(6).” Id.
                                                                                         19
                                   1   for crediting one medical opinion over another[.]” Garrison, 759 F.3d at 1012-13 (citing Nguyen v.

                                   2   Chater, 100 F.3d 1462, 1464 (9th Cir. 1996)).

                                   3          Plaintiff contends that the ALJ erred by assigning Dr. Krompier’s opinion “little weight.”

                                   4   Plaintiff argues that because Dr. Krompier is her treating physician, the ALJ was required to give

                                   5   his opinion controlling weight, and if not controlling weight, greater weight than the opinions of the

                                   6   consultative psychologist and non-examining State Agency physicians. Plaintiff emphasizes that

                                   7   Dr. Krompier had an established relationship with plaintiff, treating her beginning in February 2014

                                   8   and seeing her every 3 to 6 weeks for medication management. Plaintiff argues that Dr. Krompier’s

                                   9   opinion that she has marked limitations in all four functional areas is supported by the record, and

                                  10   that the ALJ did not point to specific clinical findings or evidence that undermines Dr. Krompier’s

                                  11   opinion.

                                  12          The government argues that “[t]he regulations do not direct the rote application of a weighted
Northern District of California
 United States District Court




                                  13   hierarchy for medical opinions from treating physicians, examining physicians, and non-examining

                                  14   physicians,” and that the ALJ properly weighed the medical opinion evidence, including the

                                  15   opinions of the consultative examiner, Theresa Phillips Psy.D., and the state evaluating physicians,

                                  16   G. Rivera-Miya, M.D. and Peter Bradley, Ph.D. Cross-Mtn. at 2. The government also argues that

                                  17   the ALJ appropriately found that plaintiff’s activities of daily living were inconsistent with the

                                  18   limitations found by Dr. Krompier, and that the ALJ’s own observations of plaintiff at the hearing

                                  19   (such as his observations of her memory and concentration) supported a higher range of mental

                                  20   functioning than stated by Dr. Krompier.

                                  21          Because Dr. Krompier was a treating physician whose opinion was contradicted16 by the

                                  22   opinions of doctors Phillips, Rivera-Miya and Bradley, the ALJ must provide “specific and

                                  23   legitimate reasons that are supported by substantial evidence in the record” to reject his opinion.

                                  24   Garrison, 759 F.3d at 1012. The ALJ also “must set forth [his] own interpretations and explain why

                                  25   they, rather than the doctors’, are correct.” Reddick, 157 F.3d at 725.

                                  26
                                  27          16
                                                   The Court notes that although the physicians differed in their conclusions as to the extent
                                  28   of plaintiff’s limitations, they all agreed that plaintiff suffers from severe mental disorders and that
                                       those disorders limit her functionality. Thus, the degree of contradiction is minimal.
                                                                                           20
                                   1          Although Dr. Krompier has been plaintiff’s treating physician since February 2014, the ALJ

                                   2   accorded his opinions “little weight.” AR at 26. The ALJ cited two reasons: that, to the extent Dr.

                                   3   Krompier opined that plaintiff was disabled, “the issue of ‘disability’ is reserved for the

                                   4   Commissioner,” and that “the medical evidence of record does not seem to document clinical signs

                                   5   and findings consistent with the degree of limitation assessed by Dr. Krompier. Thus, he seems to

                                   6   uncritically endorse her subjective complaints to a significant extent.” Id. 27.

                                   7          As to the first reason, while an ALJ is not bound by a treating physician’s determination on

                                   8   the ultimate issue of disability, see 20 C.F.R. § 404.1527(e)(1) (“A statement by a medical source

                                   9   that you are ‘disabled’ or ‘unable to work’ does not mean that we will determine that you are

                                  10   disabled.”), “an ALJ may not simply reject a treating physician’s opinions on the ultimate issue of

                                  11   disability.” Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014). In order to discredit Dr.

                                  12   Krompier’s opinions, the ALJ was required to provide specific, legitimate reasons for doing so.
Northern District of California
 United States District Court




                                  13   Garrison, 759 F.3d at 1012.

                                  14          As to the second reason, the Court finds that the ALJ’s explanation for discounting Dr.

                                  15   Krompier’s opinions is conclusory and does not meet the “specific and legitimate reasons supported

                                  16   by substantial evidence” standard. The ALJ did not identify what medical evidence of record did

                                  17   “not seem to document” clinical signs and findings consistent with the degree of limitation stated

                                  18   by Dr. Krompier. This is the type of conclusory statement that the Ninth Circuit has repeatedly held

                                  19   insufficient. See Garrison, 759 F.3d at 1012-13 (“In other words, an ALJ errs when he rejects a

                                  20   medical opinion or assigns it little weight while doing nothing more than ignoring it, asserting

                                  21   without explanation that another medical opinion is more persuasive, or criticizing it with boilerplate

                                  22   language that fails to offer a substantive basis for his conclusion.”); Embrey v. Bowen, 849 F.2d

                                  23   418, 421 (9th Cir.1988) (“To say that medical opinions are not supported by sufficient objective

                                  24   findings . . . does not achieve the level of specificity our prior cases have required, even when the

                                  25   objective factors are listed seriatim.”); see also Regennitter v. Comm’r of Soc. Sec. Admin., 166 F.3d

                                  26   1294, 1299 (9th Cir. 1999).

                                  27          In addition, the ALJ did not address the fact that Dr. Krompier’s opinions were not simply

                                  28   based on plaintiff’s “self-reports,” but also on his history of treating plaintiff every 3-6 weeks
                                                                                         21
                                   1   beginning in February 2014, including medication management. The Ninth Circuit has held that “a

                                   2   clinical interview and a mental status evaluation . . . are objective measures and cannot be discounted

                                   3   as a ‘self-report.’” Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017); see also Savannah v.

                                   4   Astrue, 252 F. App’x 783, 785 (9th Cir. 2007) (“Diagnosis by a medical expert constitutes objective

                                   5   medical evidence of an impairment.”); cf. Cox v. Apfel, 160 F.3d 1203, 1207 (8th Cir. 1998)

                                   6   (“Depression, diagnosed by a medical professional, is objective medical evidence of pain to the

                                   7   same extent as an X-ray film.”). Further, although “[a] physician’s opinion of disability premised

                                   8   to a large extent upon the claimant’s own accounts of his symptoms and limitations may be

                                   9   disregarded where those complaints have been properly discounted,” “[t]he report of a psychiatrist

                                  10   should not be rejected simply because of the relative imprecision of the psychiatrist methodology.”

                                  11   Buck, 869 F.3d at 1049 (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 602 (9th

                                  12   Cir. 1999), and Blankenship v. Bowen, 874 F.2d 1116, 1121 (6th Cir. 1989)). The Ninth Circuit has
Northern District of California
 United States District Court




                                  13   instructed,

                                  14          Psychiatric evaluations may appear subjective, especially compared to evaluation in
                                              other medical fields. Diagnoses will always depend in part on the patient’s self-
                                  15          report, as well as on the clinician’s observations of the patient. But such is the nature
                                              of psychiatry. Thus, the rule allowing an ALJ to reject opinions based on self-reports
                                  16          does not apply in the same manner to opinions regarding mental illness.
                                  17   Buck, 869 F.3d at 1049 (citing Poulin v. Bowen, 817 F.2d 865, 873 (D.C. Cir. 1987) (“However,

                                  18   unlike a broken arm, a mind cannot be x-rayed.”); see also Ferrando v. Comm’r of Soc. Sec. Admin.,

                                  19   449 F. App’x 610, 612 (9th Cir. 2011) (“[M]ental health professionals frequently rely on the

                                  20   combination of their observations and the patient’s reports of symptoms (as do all doctors) . . . To

                                  21   allow an ALJ to discredit a mental health professional’s opinion solely because it is based to a

                                  22   significant degree on a patient’s ‘subjective allegations’ is to allow an end-run around our rules for

                                  23   evaluating medical opinions for the entire category of psychological disorders.”); see also

                                  24   Regennitter, 166 F.3d at 1300 (holding ALJ erred in discounting opinion of examining psychologist

                                  25   on the ground that psychologist “appears to have taken [the plaintiff’s] statements at face value”

                                  26   because there was no evidence that the plaintiff was malingering or deceptive).

                                  27          The ALJ also erred because he did not apply the factors set forth in 20 C.F.R.

                                  28   § 404.1527(c)(2)(i-ii) and (c)(3)-(6) in according Dr. Krompier’s opinions “little weight.” Those
                                                                                         22
                                   1   regulations “provide that, when a treating source’s opinions are not given controlling weight, an

                                   2   ALJ must apply the factors in 20 C.F.R. § 404.1527(c)(2)(i-ii) and (c)(3-6) in determining how

                                   3   much weight to give each opinion.” Garrison, 759 F.3d at 1012 n.11. These factors include the

                                   4   length of the treatment relationship and the frequency of examination, the nature and extent of the

                                   5   treatment relationship, supportability, consistency, and specialization. An ALJ is required to

                                   6   analyze these factors “because, even when contradicted, a treating or examining physician’s opinion

                                   7   is still owed deference and will often be ‘entitled to the greatest weight . . . even if it does not meet

                                   8   the test for controlling weight.’” Garrison, 759 F.3d at 1012 (quoting Orn, 495 F.3d at 633).

                                   9          The ALJ did not discuss any of these factors, and indeed they weigh in favor of giving Dr.

                                  10   Krompier’s opinion the greatest weight. He treated plaintiff for years starting in February 2014 and

                                  11   saw her every 3 to 6 weeks and oversaw her medication treatment plan; he is a psychiatrist and thus

                                  12   a specialist in mental health disorders; and his reports about her mental health were consistent over
Northern District of California
 United States District Court




                                  13   the years, showing no improvement, and those reports were consistent with plaintiff’s self-reports,

                                  14   the reports of her husband, and other medical providers, see e.g., AR 363 (Dr. Wrubel’s December

                                  15   5, 2014 medical progress records noting “chronic depression”); 346, 351 (Dr. Ault’s March 10, 2015

                                  16   medical progress notes stating that plaintiff’s pain “triggered more anxiety and depression” and that

                                  17   “[s]he needs ongoing psychiatric care not only to optimize her depression but to help her navigate

                                  18   this journey. She is really not doing well emotionally.”).

                                  19          Without discussing any of these factors, the ALJ gave greater weight to the opinions of the

                                  20   consultative psychologist Dr. Phillips, who met with plaintiff once on July 2, 2015, and the opinions

                                  21   of non-examining State Agency doctors (Drs. Rivera-Miya and Bradley), who did not see plaintiff

                                  22   and only reviewed records. The ALJ stated that their opinions “seem more consistent with the

                                  23   medical evidence of record” and that “these evaluators have expertise with respect to the Social

                                  24   Security Administration Disability Program.” Id. at 26. However, the ALJ did not specify how

                                  25   their opinions were “more consistent with the medical evidence of record.”

                                  26          Significantly, Dr. Phillips, Dr. Rivera-Miya, and Dr. Bradley all agreed that plaintiff has

                                  27   severe mental disorders and that she had moderate impairments. See AR 538 (Dr. Phillips’ report,

                                  28   listing plaintiff’ diagnoses as “adjustment disorder with mixed anxiety and depressed mood” and
                                                                                          23
                                   1   “Bipolar II disorder, and stating plaintiff is “moderately impaired” in “emotional” and “functional”

                                   2   areas, that prognosis is “fair with continued mental health and medical services and maintains

                                   3   medication compliance); AR 81-105 (State Agency assessments, stating plaintiff has “severe”

                                   4   “affective disorders” and “anxiety disorders” and some “moderate” functional limitations).

                                   5          The Commissioner asserts that the ALJ properly determined plaintiff’s mental RFC – and

                                   6   discounted Dr. Krompier’s opinions about plaintiff’s limitations – because they were inconsistent

                                   7   with plaintiff’s activities of daily living. The Commissioner argues, “whereas Dr. Krompier

                                   8   attributed marked limitations due to social withdrawal or isolation, Plaintiff herself reported she

                                   9   visited friends and family, attended church, participated in a bible study group, and went out

                                  10   shopping.” Cross-Mtn. at 4 (citing AR 25-26, 229-30, 535, 564). Plaintiff responds that the ALJ

                                  11   did not actually cite plaintiff’s activities of daily living as a reason to discredit Dr. Krompier’s

                                  12   opinions, and plaintiff argues that the government is attempting to buttress the ALJ’s deficient
Northern District of California
 United States District Court




                                  13   reasoning through post hoc arguments.

                                  14          Plaintiff is correct that the ALJ did not cite plaintiff’s activities of daily living as a reason

                                  15   for discrediting Dr. Krompier’s opinions. Instead, the ALJ discussed plaintiff’s activities of daily

                                  16   living in the context of assessing plaintiff’s functional areas. However, even if the ALJ relied on

                                  17   plaintiff’s activities of daily living to discredit Dr. Krompier’s opinions, the evidence of record does

                                  18   not support doing so. The ALJ stated, in the context of assessing plaintiff’s ability to understand,

                                  19   remember, or apply information (and plaintiff’s claimed memory loss), “Also notable, the claimant

                                  20   testified that she currently attends church and a bible study group, circumstances indicative of

                                  21   apparently significant capacity in understanding and remembering information.” AR 25. However,

                                  22   at the hearing plaintiff testified that while she tried to attend church and bible study every week and

                                  23   that she found solace when she did so, it was often difficult for her attend because of her depression

                                  24   and anxiety, and that she often had a difficult time getting out of bed. Id. at 65-66. Plaintiff also

                                  25   testified that the “bible study” was more of a service in which the worshippers would sing four or

                                  26   five songs and someone would preach. Id. at 64-65. Plaintiff’s testimony does not provide support

                                  27   for the ALJ’s statement that her attendance at church and bible study were “indicative of apparently

                                  28   significant capacity in understanding and remembering information.”
                                                                                         24
                                   1          The ALJ also noted plaintiff’s “regular” attendance at church and bible study in the context

                                   2   of analyzing her ability to interact with others. Id. at 25. However, as noted supra, plaintiff did not

                                   3   testify that she attended church and bible study regularly; to the contrary, she testified that she tried

                                   4   to go every week, and that sometimes she was unable to because of her mental health struggles. The

                                   5   ALJ also noted, when analyzing plaintiff’s ability to interact with others, that “the consultative

                                   6   examination relates her allegation that she visits with friends and family.” Id.; see also id. at 535

                                   7   (consultative examination report, stating “The claimant typically spends her day doing light

                                   8   household chores, visiting with family and friends, and watching TV.”). While the consultative

                                   9   examination report included that statement without providing details on the frequency or nature of

                                  10   those visits, the consultative report also stated, “She is dependent for basic ADL’s on her parents.”

                                  11   Id. Further, the ALJ omitted any discussion of plaintiff’s testimony at the hearing – provided in

                                  12   response to the ALJ’s question asking, “how often do you have people over?” – in which plaintiff
Northern District of California
 United States District Court




                                  13   stated, “It’s not a lot. Sometimes my kids will have one of their girlfriends, you know, or my son

                                  14   will have one of his friends over . . . . I just don’t want to deal with anybody. I want to go home. I

                                  15   want to lay on the couch, and I don’t want to do anything. I don’t want to have to entertain

                                  16   somebody.” Id. at 65.17

                                  17          Further, the Ninth Circuit has held that a claimant’s activities of grocery shopping, watching

                                  18   TV and attending church are “not consistent with regularly attending a full-time job.” Popa v.

                                  19   Berryhill, 872 F.3d 901, 906 (9th Cir. 2017) (holding ALJ erred in discrediting psychologist’s

                                  20

                                  21
                                              17
                                                  It is not clear from the ALJ’s decision whether he implicitly found plaintiff to be lacking
                                       credibility, or partially lacking credibility. The ALJ did discount Dr. Krompier’s opinion on the
                                  22   ground that “he seems to uncritically endorse her subjective complaints to a significant degree,” and
                                       the ALJ repeatedly contrasted plaintiff’s testimony about her limitations with what he viewed as
                                  23   contrary evidence, such as the cherry-picked statements discussed supra about her activities of daily
                                       living. See AR 25-26. However, “[o]nce the claimant produces medical evidence of an underlying
                                  24   impairment, the Commissioner may not discredit the claimant’s testimony as to subjective
                                       symptoms merely because they are unsupported by objective evidence.” Lester v. Chater, 81 F.3d
                                  25   821, 834 (9th Cir. 1995). “Unless there is affirmative evidence showing that the claimant is
                                       malingering, the Commissioner’s reasons for rejecting the claimant’s testimony must be ‘clear and
                                  26   convincing.”” Id. “General findings are insufficient; rather, the ALJ must identify what testimony
                                       is not credible and what evidence undermines the claimant’s complaints.” Id.; see also Vertigan v.
                                  27   Halter, 260 F.3d 1044, 1050 (9th Cir. 2001) (“This court has repeatedly asserted that the mere fact
                                       that a plaintiff has carried on certain daily activities . . . does not in any way detract from her
                                  28   credibility as to her overall disability.”). Here, the ALJ did not find that plaintiff was malingering
                                       and he did not provide any reasons for finding plaintiff not credible.
                                                                                           25
                                   1   opinion that a claimant likely would not maintain regular attendance at work based on activities

                                   2   because “the ALJ provided no explanation as to why Popa’s ability to attend church weekly in the

                                   3   past, shop for groceries, and watch television, establish that Popa possesses the ability to maintain

                                   4   regular attendance at work.”). As the Ninth Circuit has explained:

                                   5          The Social Security Act does not require that claimants be utterly incapacitated to be
                                              eligible for benefits, see, e.g., Howard v. Heckler, 782 F.2d 1484, 1488 (9th
                                   6          Cir.1986) (claim of pain-induced disability not gainsaid by capacity to engage in
                                              periodic restricted travel); Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984)
                                   7          (ordering award of benefits for constant back and leg pain despite claimant’s ability
                                              to cook meals and wash dishes), and many home activities are not easily transferable
                                   8          to what may be the more grueling environment of the workplace, where it might be
                                              impossible to periodically rest or take medication.
                                   9
                                       Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989). The ALJ’s reliance on plaintiff’s activities of
                                  10
                                       daily living are not a specific and legitimate reason to discount the opinion of Dr. Krompier.
                                  11
                                              The Commissioner also asserts that “the ALJ’s own observations of Plaintiff supported the
                                  12
Northern District of California




                                       minimal range of functioning delineated in Plaintiff’s RFC,” and the Commissioner argues that
 United States District Court




                                  13
                                       although Dr. Krompier opined that plaintiff had marked limitations in a number of work-related
                                  14
                                       mental functions, “at the January 27, 2017 merits hearing, the ALJ had the opportunity to personally
                                  15
                                       examine Plaintiff and noted that Plaintiff appeared to retain adequate concentration throughout the
                                  16
                                       hearing and seemed able to answer questions about her history accurately.” Cross-Mtn. at 4 (citing
                                  17
                                       AR 25-26). In his decision, the ALJ stated that plaintiff “testified that she has had significant
                                  18
                                       memory loss” and that “[i]n statements dated May and September 2015, her husband similarly
                                  19
                                       observes that she has had memory problems,” but “[n]onetheless, at the hearing, she seemed able to
                                  20
                                       answer questions about her history adequately.” AR 25. Similarly, the ALJ noted that plaintiff
                                  21
                                       testified “that due to her symptoms, including anxiety and depression, she often has problems in
                                  22
                                       sustaining concentration, including when she tries to read” and that “[h]er husband describes her
                                  23
                                       functioning in similar terms.” Id. at 26. The ALJ continued, “[n]onetheless, she seemed to retain
                                  24
                                       adequate concentration throughout the hearing.” Id.
                                  25
                                              Plaintiff notes that, as with plaintiff’s activities of daily living, the ALJ did not cite his own
                                  26
                                       observations of plaintiff as a reason to discredit Dr. Krompier. Moreover, plaintiff notes that courts
                                  27
                                       have held that it is improper for an ALJ to rely on his or her own observations as a basis for
                                  28
                                                                                         26
                                   1   discrediting medical evidence and denying benefits.

                                   2          The Court finds that to the extent the Commissioner seeks to justify the ALJ’s discounting

                                   3   of Dr. Krompier’s opinion on the basis of the ALJ’s own observations of plaintiff at the hearing,

                                   4   that argument lacks merit. In Perminter v. Heckler, 765 F.2d 870 (9th Cir. 1985), the Ninth Circuit

                                   5   held that an ALJ should not deny a claimant benefits based on the ALJ’s observations of the claimant

                                   6   at the hearing, as long as the claimant’s statements were objectively supported. “The ALJ’s reliance

                                   7   on his personal observations of [plaintiff] at the hearing has been condemned as ‘sit and squirm’

                                   8   jurisprudence.” See id. at 872 (“Denial of benefits cannot be based on the ALJ’s observation of

                                   9   [plaintiff], when [plaintiff’s] statements to the contrary, as here, are supported by objective

                                  10   evidence.”); cf. also Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (“[t]he ALJ’s observations of

                                  11   a claimant’s functioning may not form the sole basis for discrediting a person’s testimony.”).

                                  12          Accordingly, the Court concludes that the ALJ erred by giving “little weight” to Dr.
Northern District of California
 United States District Court




                                  13   Krompier’s opinion. The ALJ failed to provide any specific legitimate reason based on the

                                  14   substantial evidence in the record to discredit Dr. Krompier’s opinion, including his assessment of

                                  15   her functional capabilities. Because the Court agrees with plaintiff’s contentions regarding her

                                  16   mental impairments, the Court does not address plaintiff’s arguments about the ALJ’s analysis of

                                  17   her physical impairments.

                                  18
                                  19   III.   Residual Functional Capacity Finding and Step Five

                                  20          Plaintiff argues that the ALJ erred with respect to the RFC finding and at step five of the

                                  21   five-step analysis.18 Plaintiff argues that the ALJ’s RFC did not include plaintiff’s mental functional

                                  22   limitations, and that the ALJ improperly relied upon part of the VE testimony based on an

                                  23   incomplete hypothetical presented by the ALJ.

                                  24

                                  25          18
                                                  Once the plaintiff establishes that she suffers from a severe impairment that prevents her
                                  26   from doing past work, the burden shifts to the Commissioner at step five to demonstrate that the
                                       plaintiff “can perform some other work that exists in ‘significant numbers’ in the national economy,
                                  27   taking into consideration the claimant’s residual functional capacity, age, education, and work
                                       experience.” Lockwood v. Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010). The
                                  28   Commissioner can meet this burden “in one of two ways: ‘(a) by the testimony of a vocational
                                       expert, or (b) by reference to the Medical–Vocational Guidelines[.]’” Id. (citation omitted).
                                                                                          27
                                   1          At the hearing, the ALJ posed the following hypothetical individual to the VE:               “a

                                   2   hypothetical individual of the claimant’s age and education, and with the past jobs that you

                                   3   described. Further assume that this individual is limited to, or rather is able to perform at all

                                   4   exertional levels. The individual was able to understand, carry out, and remember simple, routine

                                   5   tasks involving only simple work-related decisions with the ability to adapt to routine, workplace

                                   6   changes. The individual could tolerate frequent interaction with the public.” AR 70. The VE

                                   7   testified that such a person could not perform any of plaintiff’s past work. Id. The ALJ then asked

                                   8   if that same hypothetical individual could perform any other work in the national economy. The

                                   9   VE testified that this hypothetical individual could do the work of “housekeeping, cleaner” and

                                  10   “routing clerk.” Id. at 70-71. The ALJ relied on this part of the VE’s testimony at step five to

                                  11   conclude that plaintiff is not disabled.19

                                  12          Plaintiff argues the VE’s testimony in response to the ALJ’s hypothetical is unreliable. The
Northern District of California
 United States District Court




                                  13   Court agrees. “In order for the testimony of a VE to be considered reliable, the hypothetical posed

                                  14   must include ‘all of the claimant’s functional limitations, both physical and mental’ supported by

                                  15   the record.” Thomas v. Barnhart, 278 F.3d 947, 956 (9th Cir. 2002). “If the record does not support

                                  16   the assumptions in the hypothetical, the vocational expert’s opinion has no evidentiary value.”

                                  17   Lewis v. Apfel, 236 F.3d 503, 517 (9th Cir. 2001). Hypothetical questions posed to a vocational

                                  18   expert must include a claimant’s subjective impairments unless the ALJ has clear and convincing

                                  19   reasons for discrediting the claimant’s testimony. See Gallant, 753 F.2d at 1456; see also Thomas,

                                  20   278 F.3d at 959.

                                  21          Here, Dr. Krompier found a number of limitations that were not accounted for in the ALJ’s

                                  22   RFC finding. Dr. Krompier found that plaintiff had marked limitations in all four areas of mental

                                  23   functioning, including numerous marked limitations within the area of concentration and persistence

                                  24   and adaptation. AR 780. Dr. Krompier stated that plaintiff’s medications had only been “partially

                                  25   beneficially,” and that “as a result of plaintiff’s multiple psychiatric conditions, she would be

                                  26
                                  27          19
                                                   As discussed infra, the ALJ and plaintiff’s counsel later posed additional hypotheticals to
                                  28   the VE that did incorporate plaintiff’s limitations, and in response to those hypotheticals, the VE
                                       testified that such a person would not be able to work. AR 72-73.
                                                                                         28
                                   1   impaired following simple work instructions, complex work instructions, normal work pace and

                                   2   safety, getting along with work peers, supervisors and the public. Her impairments would be to a

                                   3   severe degree due to mood swings, panic, crying, poor concentration, irritableness.” Id. at 532. The

                                   4   errors the ALJ made in according Dr. Krompier’s opinion “little weight” and improperly relying on

                                   5   plaintiff’s activities of daily living and his own observations of plaintiff necessarily led to error at

                                   6   the RFC stage and at step five of the disability evaluation.

                                   7

                                   8   IV.    Remedy

                                   9          The remaining question is whether to remand for further administrative proceedings or for

                                  10   the immediate payment of benefits under the credit-as-true doctrine. “When the ALJ denies benefits

                                  11   and the court finds error, the court ordinarily must remand to the agency for further proceedings

                                  12   before directing an award of benefits.” Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017)
Northern District of California
 United States District Court




                                  13   (citing Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014)). However,

                                  14   under the credit-as-true rule, the Court may order an immediate award of benefits if three conditions

                                  15   are met. First, the Court asks, “whether the ‘ALJ failed to provide legally sufficient reasons for

                                  16   rejecting evidence, whether claimant testimony or medical opinion.’” Id. (quoting Garrison, 759

                                  17   F.3d at 1020). Second, the Court must “determine whether there are outstanding issues that must

                                  18   be resolved before a disability determination can be made, . . . and whether further administrative

                                  19   proceedings would be useful.” Id. (citations and internal quotation marks omitted). Third, the Court

                                  20   then “credit[s] the discredited testimony as true for the purpose of determining whether, on the

                                  21   record taken as a whole, there is no doubt as to disability.” Id. (citing Treichler, 775 F.3d at 1101).

                                  22   Even when all three criteria are met, whether to make a direct award of benefits or remand for further

                                  23   proceedings is within the district court’s discretion. Id. (citing Treichler, 775 F.3d at 1101). In rare

                                  24   instances, all three credit-as-true factors may be met but the record as a whole still leaves doubts as

                                  25   to whether the claimant is actually disabled. Trevizo, 871 F.3d at 683 n.11. In such instances,

                                  26   remand for further development of the record is warranted. Id.

                                  27          Here, the Court has already found that the ALJ failed to provide legally sufficient reasons

                                  28   for rejecting the medical opinion of Dr. Krompier and for relying on plaintiff’s activities of daily
                                                                                         29
                                   1   living and his own observations of plaintiff. The Court further finds that there are no outstanding

                                   2   issues to resolve and that further administrative proceedings would not be useful. The medical

                                   3   record in this case is extensive, and shows that as early as 2009, plaintiff began receiving

                                   4   psychological treatment for her mental conditions, and that she has been under the regular care of a

                                   5   psychiatrist since February 2014. The medical evidence shows that plaintiff has been compliant

                                   6   with treatment, including trying and taking numerous psychiatric medications, and that the

                                   7   medications have been only “partially beneficial.” Dr. Krompier has repeatedly opined that plaintiff

                                   8   is unable to work in a full-time competitive environment. Further, as noted supra, Dr. Phillips, Dr.

                                   9   Rivera-Miya, and Dr. Bradley all agreed that plaintiff has mental disorders and that she had

                                  10   moderate impairments.      See AR at 538 (Dr. Phillips’ report, listing plaintiff’ diagnoses as

                                  11   “adjustment disorder with mixed anxiety and depressed mood” and “Bipolar II disorder, and stating

                                  12   plaintiff is “moderately impaired” in “emotional” and “functional” areas, that prognosis is “fair with
Northern District of California
 United States District Court




                                  13   continued mental health and medical services and maintains medication compliance); id. at 81-105

                                  14   (State Agency assessments, stating plaintiff has “severe” “affective disorders” and “anxiety

                                  15   disorders” and some “moderate” functional limitations). Although the Commissioner asserts that

                                  16   remand for further proceedings is the appropriate remedy in the event the Court concludes the ALJ

                                  17   erred, the Commissioner does not state what further proceedings would be necessary on remand.

                                  18          Crediting the discredited testimony as true, there is no doubt as to plaintiff’s disability. The

                                  19   Ninth Circuit has consistently remanded for an award of benefits in cases where a VE was posed a

                                  20   hypothetical that included the RFC that a claimant would possess if improperly discredited opinions

                                  21   or testimony were taken as true. See, e.g., Garrison, 759 F.3d at 1022; Lingenfelter v. Astrue, 504

                                  22   F.3d 1028, 1041 (9th Cir. 2007); Varney v. Sec’y of Health & Human Servs., 859 F.2d 1396, 1401

                                  23   (9th Cir. 1988). In those cases the claimant’s counsel presented an alternative hypothetical to the

                                  24   VE that included the claimant’s limitations and RFC as described by medical opinion or the

                                  25   claimant’s testimony. In each case the VE responded to that hypothetical by saying that a person

                                  26   with those limitations would be disabled. And in each case, the Court found that based on that

                                  27   evidence, the ALJ would be required to find the claimant disabled on remand if the improperly

                                  28   rejected evidence were credited as true.
                                                                                        30
                                   1           Here, both the ALJ and plaintiff’s counsel posed hypothetical questions to the VE that

                                   2   reflected plaintiff’s testimony and the opinion of Dr. Krompier as to plaintiff’s RFC. Specifically,

                                   3   the ALJ asked whether there would be jobs in the national economy for someone of plaintiff’s “age,

                                   4   education, and work experience, who is able to perform at all exertional levels. The individual is

                                   5   able to understand, carry out, and remember simple, routine tasks involving only simple work-

                                   6   related decisions with only occasional changes to the essential job functions. The individual could,

                                   7   the individual could tolerate occasional interaction with the public. The individual can occasionally

                                   8   interact with coworkers but cannot work on a team or in tandem with coworkers. The individual

                                   9   be, would be off-task approximately 10% of the workday due to poor concentration and anxiety.”

                                  10   AR at 72. The VE responded that that there were no jobs available for this person. Id. at 73.

                                  11   Plaintiff’s attorney also asked “if you had a hypothetical individual, again the same age and profile

                                  12   of this claimant, no exertional limitations, but would potentially miss work on a consistent basis
Northern District of California
 United States District Court




                                  13   about one day per month. How would that affect the past work and other work?” Id. at 73. The

                                  14   VE responded, “That would eliminate the past work. It would also eliminate all other work.” Id.

                                  15   The VE’s testimony provides adequate basis for the Court to conclude that plaintiff is disabled

                                  16   without remanding for further proceedings to re-determine her RFC. See Garrison, 759 F.3d at

                                  17   1022.

                                  18           Nor does the record as a whole leave “serious doubt that [plaintiff] is, in fact, disabled.” See

                                  19   id. at 1021. The record shows that plaintiff’s mental conditions would cause serious interference

                                  20   with her ability to maintain a normal work routine. The Court sees no basis for serious doubt in the

                                  21   record that plaintiff is disabled. Moreover, remand for benefits is appropriate here where plaintiff

                                  22   first applied for benefits over five years ago and has already experienced lengthy, burdensome

                                  23   litigation. See Vertigan v. Halter, 260 F.3d 1044, 1053 (9th Cir. 2001).

                                  24

                                  25

                                  26
                                  27

                                  28   ///
                                                                                         31
                                   1                                        CONCLUSION

                                   2          For the foregoing reasons, the Court GRANTS plaintiff’s motion for summary judgment,

                                   3   DENIES defendant’s motion for summary judgment, and REMANDS for an immediate award of

                                   4   benefits.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: March 16, 2020                    ______________________________________
                                                                                  SUSAN ILLSTON
                                   9                                              United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   32
